DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth..
	
2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except for the items outlined below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Double Patenting
Claims 1-2, 4-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-2 of copending Application No. 17/313133 in view of {Nair et al. US 2018/0270786 or AAPA}.
The co-pending application teaches the majority of the claim limitations but is silent on
transiting to Connection Management (CM)-CONNECTED state with a Radio Resource Control (RRC) INACTIVE state;
monitoring Radio Access Network (RAN) paging based on an identity corresponding to the second temporary mobile identity;
wherein the RAN paging is sent through the 3GPP access node.  
Either Nair or the AAPA teach the missing limitations above (see the Office Action below and/or the Non-Final Office action from 13/313133 (which puts forth prior art Nair).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the instant application, such that it transits to Connection Management (CM)-CONNECTED state with a Radio Resource Control (RRC) INACTIVE state AND monitors Radio Access Network (RAN) paging based on an identity corresponding to the second temporary mobile identity AND wherein the RAN paging is sent through the 3GPP access node, to provide the ability to update the TMI/GUTI of the UE during various connected states and then monitor/page the UE using the updated TMI/GUTI (ie. for roaming, security, etc.).

Instant Application  17/313593		 Co-Pending application 17/313113
[Claim 1] A method for User Equipment (UE), the method comprising: 5receiving, through a 3GPP access node, a first temporary mobile identity for the UE from an Access and Mobility Management Function (AMF), during a first Non Access Stratum (NAS) procedure between the UE and the AMF; transiting to Connection Management (CM)-CONNECTED state with a Radio Resource Control (RRC) INACTIVE state; 10receiving, through a non-3GPP access node, a second temporary mobile identity for the UE from the AMF, during a second NAS procedure between the UE and the AMF over non-3GPP access; monitoring Radio Access Network (RAN) paging based on an identity corresponding to the second temporary mobile identity.  








[Claim 2] The method according to claim 1, further comprising: sending a third temporary mobile identity of the UE to the 3GPP access node, wherein the third temporary mobile identity is the second temporary mobile 20identity or is derived from the second temporary mobile identity,  

[Claim 3] The method according to claim 2, wherein the third temporary mobile identity is sent in one of an RRC Connection Resume Request message and an RRC 25Connection Reestablishment Request message, wherein the UE is configured to capable of re-entering to or keeping the RRC INACTIVE state after the sending the third temporary mobile identity.  

[Claim 4] 30The method according to claim 1, wherein the RAN paging is sent through the 3GPP access node.  


[Claim 5] A User Equipment (UE) comprising: 36 at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor configured to: receive, through a 3GPP access node, a first temporary mobile identity for 5the UE from an Access and Mobility Management Function (AMF), during a first Non Access Stratum (NAS) procedure between the UE and the AMF; transit to Connection Management (CM)-CONNECTED state with a Radio Resource Control (RRC) INACTIVE state; receive, through a non-3GPP access node, a second temporary mobile 10identity for the UE from the AMF, during a second NAS procedure between the UE and the AMF over the non-3GPP access; monitor Radio Access Network (RAN) paging based on an identity corresponding to the second temporary mobile identity.  

15[Claim 6] The UE as claimed in claim 5, wherein the at least one processor configured to send a third temporary mobile identity of the UE to the 3GPP access node, wherein the third temporary mobile identity is the second temporary mobile identity or is derived from the second temporary mobile identity,  

[Claim 7] The UE according to claim 6, wherein the third temporary mobile identity is sent in one of an RRC Connection Resume Request message and an RRC Connection Reestablishment Request message, 25wherein the UE is configured to capable of re-entering to or keeping the RRC INACTIVE state after the sending the third temporary mobile identity.  

[Claim 8] The UE according to claim 6, wherein the RAN paging is sent through the 303GPP access node.
[Claim 1] A method for an Access and Mobility Management Function (AMF), the method comprising: sending, to a User Equipment (UE), over a 3GPP access, a first temporary mobile identity for the UE, during a first Non Access Stratum (NAS) procedure between the UE and the AMF; reconfiguring, from the first temporary mobile identity to a second temporary mobile identity during the NAS procedure between the UE and the AMF; sending, to a Next Generation Radio Access Network (NGRAN), a third temporary mobile identity for the UE in a case in which the AMF is reconfigured from the first temporary mobile identity to the second temporary mobile identity, wherein the third temporary mobile identity is the second temporary mobile identity or is derived from the second temporary mobile identity.  

<<  Missing portions in BOLD are cured by the AAPA (See Office action below)




[Claim 2] The method according to claim 1, wherein the third temporary mobile identity is derived from the second temporary mobile identity.  
<< These claims are same/similar





<< Allowable







<< Taught by Nair in 13/313133 office action and/or the AAPA below in the Office Action








<<  Missing portions in BOLD are cured by the AAPA (See Office action below)















<< These claims are same/similar (ie. Claim 6 is same/similar as Claim 2 above)









<<   Allowable






<< Taught by Nair and/or the AAPA below in the Office Action



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.  Most of the claims put forth a 3GPP access node being involved in the process BUT applicant’s figures (4a thru 8b) only show an NG-RAN and Non-3GPP node being involved.  Where is support for a 3GPP node be involved?

2.  Claims 2 and 6 state that the UE sends a 3rd TMI to the 3GPP.
		a.  Where is this found in the figures, ie. that the UE sends the 3rd TMI?   
b.  Where is support found in the SPEC?
		c.  Is it really the UE sending the 3rd TMI OR is it another access node that 
updates the 3GPP RAN?    
FYI: The examiner’s rejection below addresses the UE being 
capable of sending GUTI information to the RAN/MME.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA) and further in view of {Shu et al. US 2015/0312809  OR  3GPP TSG-SA WG2 Meeting #127bis (S2-186759)  OR  Faccin et al. US 2018/0332523}
As per claim 1, The Applicant’s Admitted Prior Art (AAPA) teaches a method for User Equipment (UE) – Para #2 teaches a UE connected to 3GPP and Non-3GPP PLMN’s, the method comprising:
 5receiving, through a 3GPP access node, a first temporary mobile identity for the UE from an Access and Mobility Management Function (AMF), during a first Non Access Stratum (NAS) procedure between the UE and the AMF (Para #5 teaches the UE receiving a TMI (eg. 5G-GUTI and/or S-TMSI) via 3GPP and Non-3GPP access nodes.  NAS procedure is taught in Para #3 where it states “…The S-TMSI implies a mobile NAS temporary identifier for paging…”, hence there was inherently a NAS procedure that sent the S-TMSI to the UE); 
transiting to Connection Management (CM)-CONNECTED state with a Radio Resource Control (RRC) INACTIVE state (Para #3 teaches the UE being in an RRC INACTIVE state in CM-CONNECTED state – see last sentence); 
10receiving, through a non-3GPP access node, a second temporary mobile identity for the UE from the AMF, during a second NAS procedure between the UE and the AMF over non-3GPP access (ie. 5G or NG-RAN) – Para #4 teaches that the UE can have its GUTI changed (ie. inherently in a NAS procedure as discussed previously) to a second GUTI/S-TMSI – This paragraph notes that there are problems associated with doing this, ie. the 3GPP node will NOT have the same GUTI/S-TMSI, so the 3GPP node and the 5G/NG-RAN will be out of synch with respect to GUTI’s/S-TMSI’s BUT that does not prevent one skilled from understanding that a second TMI can be sent over  non-3GPP access/node):
[0004]   10 First problem with the existing technology is that, UE cannot be paged with 
correct mobile identity when the UE is in INACTIVE state in CM-CONNECTED 
state and GUTI of the UE is changed over non-3GPP access. That's the reason why mobile identities respectively stored in the UE and the 3GPP access have different 
values each other i.e. out of synchronization while the paging for the UE by the 
15 AMF is not occurred because there is CM-CONNECTED state between the UE and 
the AMF. 
But is silent on monitoring Radio Access Network* (RAN) paging based on an identity corresponding to the second temporary mobile identity.  
*The examiner interprets the RAN above as being a 3GPP node/access network.
The examiner notes that the applicant’s SPEC (Background Art Section) provides one skilled with an analysis of the procedures and how sending a 2nd TMI/GUTI to the UE will cause the 3GPP node/access network to be “out of synch” with the 5G/NG-RAN/Non-3GPP node/access network, ie. the 3GPP node/access network will have the 1st TMI/GUTI stored while the 5G/NG-RAN/3GPP node/access network will have sent (and be using) the 2nd TMI/GUTI – Also, the UE will be using the 2nd TMI/GUTI now.  
To alleviate this problem, one skilled would need to put forth understanding WHEN this problem occurs (ie. after a 2nd TMI/GUTI has been sent) and then SYNCHING the 3GPP node/access network TMI/GUTI to the 5G/NG-RAN/non-3GPP node/access network TMI/GUTI – the 3GPP node/access network would replace it’s 1st TMI/GUTI with the 2nd TMI/GUTI in its memory and store it (this would synch-up everything).
Either Shu OR 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) OR Faccin teach identifying that the TMI/GUTI is different and modifying the TMI/GUTI to match the current one (per Shu) OR be derived from the current one (per 3GPP TSG-SA S2-186759 document).  
	i)  Shu et al. US 2015/0312809 teaches that the information stored is compared and must match, otherwise it will be replaced:
[0114] In order to return to the LTE network to perform a PS service, the UE initiates a joint Tracking Area Updating (TAU) flow, which may initiate a connection establishment flow in the PLMN1 and recover a suspended data service in the PLMN1.  Through the step 206, the LTE base station has already acquired and stored the identity of the UE and the identity information of the LTE PLMN corresponding to the identity of the UE, which is registered by the UE, as a result, the PLMN ID1 registered when the UE initiates the CSFB may be queried in this step.
[0115] Specifically, the connection establishment request message sent by the UE may also include the identity information of the LTE PLMN, which is selected by the UE. The LTE base station may match the identity of the UE and stored identities of UE, and determine, by comparison, whether the identity information of the LTE PLMN, which is selected by the UE, is the same as the stored identity information of the LTE PLMN registered by the UE. If the two are different, the identity information of the registered LTE PLMN may by replaced, by the LTE base station, with the identity information of the LTE PLMN in the connection establishment request message, and send it to the MME connected with the LTE base station to complete a TAU flow.
	ii) 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) [FROM IDS] teaches that a new 5G-GUTI (ie. TMI) is sent (to the 3GPP node/network) to update said 3GPP node/network since it will not match the Non-3GPP 5G-GUTI AND that the new 5G-S-TMSI is derived from the new 5G-GUTI  (which reads on the limitation of deriving a GUTI from another GUTI):
“..when a UE is registered to the AMF via 3GPP access and the UE is in 
  CM-CONNECED with the RRC inactive stale, the AMF reallocates new 5G-GUTI over 
  non-3GPP access, the AMF updates the E-UTRAN with a 5G-S-TMSI dervied from the  
 new 5G-GUTI..”   (3rd page, Section 5.3.3.2.6,  underlined section).
iii)  Faccin et al. US 2018/0332523 teaches that the AMF may allocate the NR (ie. NG-RAN) with a GUTI and that it may be a modified version of a previous NR GUTI assigned to the UE (which reads on the limitation of “wherein the third temporary mobile identity…is derived from the second temporary mobile identity”).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that it monitors Radio Access Network* (RAN) paging based on an identity corresponding to the second temporary mobile identity, to provide the ability to understand if a new/2nd TMI/GUTI has been updated by the AMF and send out which triggers an updated TMI/GUTI to the (3GPP) RAN so that it can be kept in synchronization (ie. the 3GPP and non-3GPP/NG-RAN all use the same (or derived) TMI’s/GUTI’s).


As per claims 4 and 8, the combo teaches 30claim 1/6, wherein the RAN paging is sent through the 3GPP access node (See Para #2 which teaches that “..The RAN will perform…paging using the S-TMSI.” which reads on the limitation.  See also Para #3 that teaches paging the mobile from a 3GPP RAN (EUTRA, I-RNTI, etc.).  
[Claim 8] The UE according to claim 6, wherein the RAN paging is sent through the 303GPP access node.

As per claim 5, this claim is rejected in the same manner as the rejection of claim 1.  Furthermore, AAPA teaches a User Equipment (UE) which inherently comprises36 at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to perform the method steps outline in the claim.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA)/{Shu OR  3GPP TSG-SA WG2 Meeting #127bis (S2-186759)  OR Faccin et al.} and further in view of {Hahn et al. US 2017/0318452 OR Malhotra et al. US 9,603,001 OR Lee et al. US 2016/0262015}
As per claims 2 and 6, the combo teaches 20claim 1/5, but is silent on sending a third temporary mobile identity of the UE to the 3GPP access node, wherein the third temporary mobile identity is the second temporary mobile 20identity OR is derived from the second temporary mobile identity.
As discussed in claim 1 above, one skilled understands that sending a 2nd TMI/GUTI from the Non-3GPP/5G/NG-RAN to the UE will cause them to be out of synch with the 3GPP (which has the 1st TMI/GUTI stored in its memory).  Thusly, the Non-3GPP/5G/NG-RAN node/access network would need to send the 2nd TMI/GUTI to the 3GPP node/access network to update it and keep it synchronized.    NOTE that this 2nd TMI/GUTI sent could be either the SAME TMI/GUTI or one derived from that 2nd TMI/GUTI.
With regard to a “third temporary mobile identity of the UE” that is being sent “to the 3GPP access node, wherein the third temporary mobile identity is the second temporary mobile 20identity OR is derived from the second temporary mobile identity”, either Shu or 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) teach identifying that the TMI/GUTI is different and modifying the TMI/GUTI to match the current one (per Shu) OR be derived from the current one (per 3GPP TSG-SA S2-186759 document) – one skilled sees that a choice in design exists (based on obvious to try modifications with predicable results being the outcome).  
	i)  Shu et al. US 2015/0312809 teaches understanding if the two identities are different and replacing one with the other so they match and are synchronized (this is an exact replacment):
[0114] In order to return to the LTE network to perform a PS service, the UE initiates a joint Tracking Area Updating (TAU) flow, which may initiate a connection establishment flow in the PLMN1 and recover a suspended data service in the PLMN1.  Through the step 206, the LTE base station has already acquired and stored the identity of the UE and the identity information of the LTE PLMN corresponding to the identity of the UE, which is registered by the UE, as a result, the PLMN ID1 registered when the UE initiates the CSFB may be queried in this step.
[0115] Specifically, the connection establishment request message sent by the UE may also include the identity information of the LTE PLMN, which is selected by the UE. The LTE base station may match the identity of the UE and stored identities of UE, and determine, by comparison, whether the identity information of the LTE PLMN, which is selected by the UE, is the same as the stored identity information of the LTE PLMN registered by the UE. If the two are different, the identity information of the registered LTE PLMN may by replaced, by the LTE base station, with the identity information of the LTE PLMN in the connection establishment request message, and send it to the MME connected with the LTE base station to complete a TAU flow.
	ii) 3GPP TSG-SA WG2 Meeting #127bis (S2-186759) teaches that a new 5G-GUTI (ie. TMI) is sent (to the 3GPP node/network) to update it since it will not match the Non-3GPP 5G-GUTI when it is updated (the updated TMI/GUTI can be derived from the other TMI/GUTI):
“..when a UE is registered to the AMF via 3GPP access and the UE is in 
  CM-CONNECED with the RRC inactive stale, the AMF reallocates new 5G-GUTI over 
  non-3GPP access, the AMF updates the E-UTRAN with a 5G-S-TMSI dervied from the  
 new 5G-GUTI..”   (3rd page, Section 5.3.3.2.6,  underlined section).
	iii)  Faccin et al. US 2018/0332523 teaches that the AMF may allocate the NR (ie. NG-RAN) with a GUTI and that it may be a modified version of a previous NR GUTI assigned to the UE (which reads on the limitation of “wherein the third temporary mobile identity…is derived from the second temporary mobile identity”).
[0129] At 345, AMF component 315 may allocate a NR GUTI. For example, AMF component 315 may allocate the NR GUTI for the UE 305 based on the triggered AMF relocation. At 350, AMF component 315 may transmit to UE 305 a configuration request message. The configuration request message may include the NR GUTI, an updated status of an existing UE PDU session (or multiple existing UE PDU sessions), or the new-allowed network slices, or a combination thereof. In some cases, the NR GUTI may be a modified version of a previous NR GUTI assigned to UE 305.	
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify combo, such that sending a third temporary mobile identity of the UE to the 3GPP access node, wherein the third temporary mobile identity is the second temporary mobile 20identity or is derived from the second temporary mobile identity, to provide the ability to understand if a TMI/GUTI has been updated by the AMF and send out said updated/derived TMI/GUTI to the NG-RAN so that it can be kept in synchronization (ie. the 3GPP and non-3GPP/NG-RAN all use the same (or derived) TMI’s/GUTI’s).
	The examiner notes that the prior art above does NOT teach the UE being the entity that sends the 3rd TMI/GUTI to the 3GPP RAN (rather, the other network nodes send the update).   That said, the examiner puts forth Hanh or Malhorta or Lee who teaches the UE sending a GUTI to the network/RAN to identify itself to that RAN or MME/AMF (which can also be used to update the RAN/MME/AMF with its new GUTI/TMI if it has changed – note that the claim does NOT put forth a Tzero as to when the UE received the 2nd GUTI/TMI :
	i)  Hahn et al. US2017/0318452 teaches that the UE can send/transmit its GUTI to the network (eg. RAN, MME, etc.) if/when it has been assigned a GUTI but needs to re-attach to the network – figure 1 shows UE transmitting data to eNB and MME:
[0133] The GUTI is an identifier temporarily used to protect an IMSI. When a UE includes an IMSI in an access request message when initially attached to an LTE/LTE-A network and transmits the access request message including the IMSI to the network (refer to the first step of FIG. 6), the MME allocates a GUTI value to the UE through an Attach Accept message. Then, the UE transmits the GUTI value instead of the IMSI to the network when the UE tries to re-attach to the network, and thus the GUTI value is used to identify the UE instead of the IMSI.

	ii)  Malhotra et al. US 9,603,001 teaches the UE sending it’s GUTI to the RAN to identify itself:
(11) In operation, access point 121 receives a Radio Resource Control (RRC) connection message for a communication session from UE 101. Access point 121 assigns MME 131 to UE 101. Access point 121 may assign MME 131 using a load balancing algorithm, scheduling algorithm (i.e. Round-robin scheduling), user selection, user input, device location, session requirements, device capabilities, RF signal/quality, Globally Unique Temporary Identifier (GUTI), establishment clause, Public Land Mobile Network (PLMN) ID. MMEs may be assigned to specific users and/or services. For example, MME 131 previously assigns UE 101 a GUTI. In the RRC connection message, UE 101 may also transmit the previously assigned GUTI. Access point 121 can use the GUTI transmitted by UE 101 to identify MME 131 as previously assigned to UE 101 and reassigns MME 131 to UE 101. In some cases, if access point 121 is not connected to MME 131, then access point 121 may select or assign a new MME to serve UE 101.

	iii)  Lee et al. US 2016/0262015 teaches the UE sending it’s GUTI to the RAN at least during an Attach procedure (figure 1 shows UE sending information to eNB and MME):
[0004] In an attempt to protect the IMSI from eavesdroppers and tracking, a temporary mobile subscriber identity (TMSI) can be used after initially authenticating the UE. The TMSI is local to a specific area and, therefore, must be reassigned in each area. Further, the TMSI is first assigned after the UE provides the IMSI for initial authentication (and so that the assignment of the TMSI can be associated with the UE's real identity). Sometimes a globally unique temporary UE identity (GUTI) is provided in the initial attach request instead of IMSI. Where the UE sends a GUTI instead its IMSI, the MME requests identification from other network elements that may have interacted with the UE previously. If the UE is known to other network elements, those other network elements respond with the IMSI. If the UE is not known, the MME then asks the UE to provide its IMSI for identification that is later used for update procedures with a location register.

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the UE sends the information (ie. 3rd TMI to the 3GPP network/node), to provide the ability for the UE to identify itself and update the 3GPP network/node with it’s new GUTI that was assigned by the non-3GPP network/node to keep all networks synchronized.












Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claim 3:  wherein the third temporary mobile identity is sent in one of an RRC Connection Resume Request message and an RRC 25Connection Reestablishment Request message, wherein the UE is configured to be capable of re-entering to or keeping the RRC INACTIVE state after the sending the third temporary mobile identity.  

Claim 7: The UE according to claim 6, wherein the third temporary mobile identity is sent in one of an RRC Connection Resume Request message and an RRC Connection Reestablishment Request message, 25wherein the UE is configured to capable of re-entering to or keeping the RRC INACTIVE state after the sending the third temporary mobile identity.  

NOTE that intervening claims are required for allowability.











	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414